DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on January 11, 2022 has been entered and considered by the Examiner.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-10, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over He et al., U.S. Patent Application Publication 2018/0260602 A1 (hereinafter He I), in view of Chang et al., U.S. Patent Application Publication 2018/0087962 A1 (hereinafter Chang).
Regarding claim 1, He I teaches an electronic device, comprising: a cover layer; a light control panel; an optical fingerprint sensor; and a first light source; wherein the control panel, the optical fingerprint sensor and the first light source are disposed at a same side of the cover layer and (431, 433, 621, 436a FIGS. 1-6, paragraph[0066] of He I teaches FIG. 2A also illustrates an example of an optical sensor module formed under the multi-layer LCD module 433 in the near the peripheral display zone 20 in order to provide optical sensing on or over the top transparent layer 431; specifically in this example, such an optical sensor module includes an optical detector array 621a of optical detectors or optical sensors (e.g., photodiodes or other optical sensing elements) to receive and detect optical probe light returned from the top transparent layer 431 for optical detection such as optical fingerprint sensing or other optical sensing; one or more optical probe light sources 436a are provided under the multi-layer LCD module 433 to direct probe light through the multi-layer LCD module 433 to reach the top transparent layer 431 to illuminate the sensing zone in the peripheral display zone 20 for optical sensing and the returned probe light is directed to pass through the multi-layer LCD module 433 to reach the optical detector array 621a; therefore, the LCD layers 433f can be structured to include a region in the peripheral display zone 20 as a window to exhibit a desired level of optical transmission to allow for transmission of the probe light as shown by a modified window 951c in the LCD layers 433f; similarly, the light diffuser layer 433b can be structured to include a region in the peripheral display zone 20 as an optical window to exhibit a desired level of optical transmission to allow for transmission of the probe light as shown by a modified window 951d in the light diffuser layer 433b; and one of the technical challenges for such under LCD optical sensing is undesired background or environment light at the optical detector array 621a and proper optical filtering designs can be used in the light path to reduce or reject such undesired background or environment light by implementing optical filtering films or coatings on a suitable surface of the optical receiving path to the optical detector array 621a., and See also at least paragraphs [0056] and [0063] of He I (i.e., He I teaches a device having a cover layer, LCD module, an optical detector array, and probe light sources under the cover layer)) the first light source is for fingerprint sensing and capable of providing a light of which (FIGS. 1-6, paragraph[0069] of He I teaches probe light sources 436a may be designed to emit probe light at one or more suitable wavelengths, e.g., in the near infrared spectral range beginning at the longer visible red wavelengths (e.g., the 940 nm band) which can partially transmit through the reflector films and the liquid crystal cell polarizers at proper incident angles; the probe light sources 436a may be set at optical wavelengths different from the wavelengths of the backlighting illumination light from the light source module 434 so that the light guide function of the waveguide 433c is not effective to the light from the illumination light sources 436a so that the probe light from the 436a can be more efficiently to pass through to reach the top transparent layer 431 above of the LCD panel for illuminating a finger; various optical systems can be designed for the optical sensor module under the LCD display; for example, the probe light may be collimated if the receiving optics for directing the returned probe light to the optical detector array 621a is lensless; and some specific examples of optical sensor module designs are disclosed in later sections of this patent document, and See also at least paragraph[0066] of He I (i.e., He I teaches collimated light)); but does not expressly teach half-value angle is between -15° and 15°.
However, Chang teaches half-value angle is between -15° and 15° (FIG. 2A, paragraph[0023] of Chang teaches as shown in FIG. 2A, the light-transmitting pillar 310 has a width D and a height H; in some embodiments, a ratio of the height H to the width D may be larger than or equal to 5; that is, the aspect ratio of the light-transmitting pillar 310 may be larger than or equal to 5; in the embodiment, when the aspect ratio of the light-transmitting pillar 310 is larger than or equal to 5, the lights L passing through the light-transmitting pillar 310 all have divergent angles of smaller than 15 degrees; and when the divergent angles of lights are closer to 0 degree, the lights can be considered approximately as parallel lights or collimated lights, such that a better FWHM (Full width at half maximum) resolution can be obtained (i.e., Chang teaches passing light through a light-transmitting pillar, wherein the light all have divergent angles smaller than 15°)).
Furthermore, He I and Chang are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming the sensing device with a suitable structure that guides light.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of He I based on Chang such that the first light source is for fingerprint sensing and capable of providing the light of which half-value angle is between -15° and 15°.  One reason for the modification as taught by Chang is to provide an optical package used for fingerprint recognition with better resolution (paragraphs[0022]-[0023], and [0043] of Chang).
Regarding claim 2, He I and Chang teach the electronic device of claim 1, wherein at least a portion of the light enters the cover layer before entering the light control panel for a first time when reflected by a detected object (FIGS. 1-6, paragraph[0113] of He I teaches the optical sensor module 702 in this particular implementation example is placed under LCD display module 433; one or more illumination light sources, e.g., an illumination light source 436 under the LCD display module 433 or/and another one or more illumination light sources located under the top cover glass 431, are provided for providing the illumination light or probe light for the optical sensing by the optical sensor module 702 and can be controlled to emit light to at least partially pass through the LCD display module 433 to illuminate the fingerprint sensing zone 615 on the top transparent layer 431 within the device screen area for a user to place a finger therein for fingerprint identification; the illumination light from the one or more illumination light sources 436 can be directed to the fingerprint sensing area 615 on the top surface as if such illumination light is from a fingerprint illumination light zone 613; another one or more illumination light sources located under the top cover glass 431 may be placed adjacent to the fingerprint sensing area 615 on the top surface to direct produced illumination light to reach the top cover glass 433 without passing through the LCD display module 433; as illustrated, a finger 445 is placed in the illuminated fingerprint sensing zone 615 as the effective sensing zone for fingerprint sensing; and a portion of the reflected or scattered light in the zone 615 is directed into the optical sensor module underneath the LCD display module 433 and a photodetector sensing array inside the optical sensor module receives such light and captures the fingerprint pattern information carried by the received light (i.e., He I teaches a portion of reflected or scattered light being directed through an LCD display module to an optical sensor module having a photodetector sensing array that receives and the reflected light and captures fingerprint pattern information carried by the reflected light)).  
Regarding claim 3, He I and Chang teach the electronic device according to claim 1, wherein a direction of the light has an oblique angle with respect to a normal direction of the cover layer (FIGS. 1-6, paragraph[0130] of He I teaches for high contrast light beams 211 and 212, the cover glass surface reflects nearly 100% to light beams 213 and 214 respectively if nothing touches the cover glass surface; and when the finger touches the cover glass surface and the finger skin valleys happen to be at light beams 211 and 212 positions, no light power is coupled into finger tissues 60, and See also at least paragraphs[0127]-[0129] of He I (i.e., He I teaches light beams at a slanted angle with respect to a normal direction of a cover glass)).  
Regarding claim 4, He I and Chang teach the electronic device of claim 1, wherein the first light source is turned off when the electronic device is not in a fingerprint sensing mode (FIGS. 1-6, and 47, paragraph[0107] of He I teaches for another example, a device electronic control module may be coupled to the display panel structure to supply power to the LCD display panel and to turn off power to the backlighting of the LCD display panel in a sleep mode, and the device electronic control module may be configured to wake up the display panel structure from the sleep mode when the optical sensor module detects the presence of a person's skin at the designated fingerprint sensing region of the top transparent layer; and more specifically, in some implementations, the device electronic control module can be configured to operate one or more illumination light sources in the optical sensor module to intermittently emit light, while turning off power to the LCD display panel (in the sleep mode), to direct the intermittently emitted illumination light to the designated fingerprint sensing region of the top transparent layer for monitoring whether there is a person's skin in contact with the designated fingerprint sensing region for waking up the device from the sleep mode, and See also at least paragraphs[0083], [0085], [0106], [0114], [0256], [0269], and [0304] of He I (i.e., He I teaches turning off power to backlighting of an LCD display in a sleep mode while an optical sensor (e.g., a sensor for detecting a fingerprint) is in an on or off intermittent fingerprint sensing state when a fingerprint is not being sensed by the optical sensor and when probe light sources are intermittently emitting light in a flashing mode)).  
Regarding claim 5, He I and Chang teach the electronic device of claim 4, further comprising: a second light source, wherein the second light source is turned on when the electronic device is in a display mode and the second light source is turned off when the electronic device is in the fingerprint sensing mode (FIGS. 1-6, and 47, paragraph[0107] of He I teaches for another example, a device electronic control module may be coupled to the display panel structure to supply power to the LCD display panel and to turn off power to the backlighting of the LCD display panel in a sleep mode, and the device electronic control module may be configured to wake up the display panel structure from the sleep mode when the optical sensor module detects the presence of a person's skin at the designated fingerprint sensing region of the top transparent layer; and more specifically, in some implementations, the device electronic control module can be configured to operate one or more illumination light sources in the optical sensor module to intermittently emit light, while turning off power to the LCD display panel (in the sleep mode), to direct the intermittently emitted illumination light to the designated fingerprint sensing region of the top transparent layer for monitoring whether there is a person's skin in contact with the designated fingerprint sensing region for waking up the device from the sleep mode, and See also at least paragraphs[0063]-[0065], [0070], [0076], [0083], [0085], [0106], [0114], [0256], [0269], and [0304] of He I (i.e., He I teaches turning off power to backlighting of an LCD display in a sleep mode while an optical sensor (e.g., a sensor for detecting a fingerprint) is in an on or off intermittent fingerprint sensing state when a fingerprint is not being sensed by the optical sensor, when probe light sources are intermittently emitting light in a flashing mode, and even when back lighting light sources are turned off)).  
Regarding claim 9, He I and Chang teach the electronic device of claim 1, further comprising an adjustable light transmittance layer disposed between the light control panel and the first light source (433a FIGS. 1-6, and 20, paragraph[0194] of He I teaches the touch sensing display system 423 is placed under a top cover glass 431 which serves as a user interface surface for various user interfacing operations, including, e.g., touch sensing operations by the user, displaying images to the user, and an optical sensing interface to receive a finger for optical fingerprint sensing and other optical sensing operations where probe light is directed from inside the device to the top cover glass 431 to illuminate the finger; when the LCD cells in the sensing window are turned on, most of the LCD structure layers 433a become partially transparent although the micro structure may extinct partial of the probe light energy; the light diffuser 433b, the light waveguide 433c, the reflector film 433d, and the LCD module frame are treated to hold the fingerprint sensor and provide transparent or partially transparent sensing light path so that a portion of the reflected light from the top surface of the cover glass 431 can reach a photo detector array 621 within an under-LCD-screen optical sensor module for fingerprint sensing and other optical sensing operations; as illustrated, this particular example of an optical sensor module under the LCD screen includes various fingerprint sensor parts, e.g., an optical collimator array 617 for collimating and directing reflected probe light to the photo detector array 621, and an optical sensor circuit module 623 that receives and conditions the detector output signals from the photo detector array 621; the optical collimator array 617 can include optical collimators and may be a waveguide based image transmitter, an optical fiber array, a micro lens array, or a pinhole array; the optical collimators operate to limit the numeral aperture (NA) of the sampling image and to form corresponding image elements; each optical collimator unit gets a part of the image of the touched portion of a target finger on the top glass cover 431; the transmitted light beams of all the collimators collectively form a full image of the target at the photo detector array 621; and the photodiode array 621 may be a CMOS sensor of CMOS sensing pixels, a CCD sensor array or a suitable optical detector array that is sensitive to light, and See also at least paragraphs[0063], and [0196]-[0197], and [0314] of He I (i.e., He I teaches LCD cells of LCD structured layers disposed between a LCD module and probe light sources).
Regarding claim 10, He I and Chang teach the electronic device of claim 9, wherein the adjustable light transmittance layer is in a transparent state when the electronic device is in a fingerprint sensing mode (FIGS. 1-6, and 20, paragraph[0194] of He I teaches the touch sensing display system 423 is placed under a top cover glass 431 which serves as a user interface surface for various user interfacing operations, including, e.g., touch sensing operations by the user, displaying images to the user, and an optical sensing interface to receive a finger for optical fingerprint sensing and other optical sensing operations where probe light is directed from inside the device to the top cover glass 431 to illuminate the finger; when the LCD cells in the sensing window are turned on, most of the LCD structure layers 433a become partially transparent although the micro structure may extinct partial of the probe light energy; the light diffuser 433b, the light waveguide 433c, the reflector film 433d, and the LCD module frame are treated to hold the fingerprint sensor and provide transparent or partially transparent sensing light path so that a portion of the reflected light from the top surface of the cover glass 431 can reach a photo detector array 621 within an under-LCD-screen optical sensor module for fingerprint sensing and other optical sensing operations; as illustrated, this particular example of an optical sensor module under the LCD screen includes various fingerprint sensor parts, e.g., an optical collimator array 617 for collimating and directing reflected probe light to the photo detector array 621, and an optical sensor circuit module 623 that receives and conditions the detector output signals from the photo detector array 621; the optical collimator array 617 can include optical collimators and may be a waveguide based image transmitter, an optical fiber array, a micro lens array, or a pinhole array; the optical collimators operate to limit the numeral aperture (NA) of the sampling image and to form corresponding image elements; each optical collimator unit gets a part of the image of the touched portion of a target finger on the top glass cover 431; the transmitted light beams of all the collimators collectively form a full image of the target at the photo detector array 621; and the photodiode array 621 may be a CMOS sensor of CMOS sensing pixels, a CCD sensor array or a suitable optical detector array that is sensitive to light, and See also at least paragraphs[0063], and [0196]-[0197], and [0314] of He I (i.e., He I teaches LCD cells of LCD structured layers disposed between a LCD module and probe light sources, wherein when the LCD cells are turned on most of the structured layers become partially transparent to provide a light path for fingerprint sensing).
Regarding claim 12, He I and Chang teach the electronic device of claim 9, wherein a direction of the light which provided by the first light source is parallel to a normal direction of the cover layer (FIGS. 1-6, paragraph[0123] of He I teaches FIG. 5A shows an example of how illumination light from the illumination light source 436 propagates through the OLED display module 433, after transmitting through the top transparent layer 431, and generates different returned light signals including light signals that carry fingerprint pattern information to the under-screen optical sensor module; for simplicity, two illumination rays 80 and 82 at two different locations are directed to the top transparent layer 431 without experiencing total reflection at the interfaces of the top transparent layer 431; specifically, the illumination light rays 80 and 82 are perpendicular or nearly perpendicular to the top layer 431; a finger 60 is in contact with the sensing zone 615 on the top transparent layer 431; as illustrated, the illumination light beam 80 reaches to a finger ridge in contact with the top transparent layer 431 after transmitting through the top transparent layer 431 to generate the light beam 183 in the finger tissue and another light beam 181 back towards the LCD display module 433; and the illumination light beam 82 reaches to a finger valley located above the top transparent layer 431 after transmitting through the top transparent layer 431 to generate the reflected light beam 185 from the interface with the top transparent layer 431 back towards the LCD display module 433, a second light beam 189 that enters the finger tissue and a third light beam 187 reflected by the finger valley, and See also at least paragraphs[0196] and [0314] of He I (i.e., He I teaches illumination rays perpendicular to a top transparent layer (e.g., cover glass) for extracting a fingerprint pattern of a portion of a finger in contact with the top transparent layer)).
Regarding claim 16, He I teaches an electronic device, comprising: a cover layer; a light control panel; and a first light source; wherein the light control panel and the first light source are disposed at a same side of the cover layer and (431, 433, 436a FIGS. 1-6, paragraph[0066] of He I teaches FIG. 2A also illustrates an example of an optical sensor module formed under the multi-layer LCD module 433 in the near the peripheral display zone 20 in order to provide optical sensing on or over the top transparent layer 431; specifically in this example, such an optical sensor module includes an optical detector array 621a of optical detectors or optical sensors (e.g., photodiodes or other optical sensing elements) to receive and detect optical probe light returned from the top transparent layer 431 for optical detection such as optical fingerprint sensing or other optical sensing; one or more optical probe light sources 436a are provided under the multi-layer LCD module 433 to direct probe light through the multi-layer LCD module 433 to reach the top transparent layer 431 to illuminate the sensing zone in the peripheral display zone 20 for optical sensing and the returned probe light is directed to pass through the multi-layer LCD module 433 to reach the optical detector array 621a; therefore, the LCD layers 433f can be structured to include a region in the peripheral display zone 20 as a window to exhibit a desired level of optical transmission to allow for transmission of the probe light as shown by a modified window 951c in the LCD layers 433f; similarly, the light diffuser layer 433b can be structured to include a region in the peripheral display zone 20 as an optical window to exhibit a desired level of optical transmission to allow for transmission of the probe light as shown by a modified window 951d in the light diffuser layer 433b; and one of the technical challenges for such under LCD optical sensing is undesired background or environment light at the optical detector array 621a and proper optical filtering designs can be used in the light path to reduce or reject such undesired background or environment light by implementing optical filtering films or coatings on a suitable surface of the optical receiving path to the optical detector array 621a., and See also at least paragraphs [0056] and [0063] of He I (i.e., He I teaches a device having a cover layer, LCD module, an optical detector array, and probe light sources under the cover layer)); the first light source provides a first light of which (FIGS. 1-6, paragraph[0069] of He I teaches probe light sources 436a may be designed to emit probe light at one or more suitable wavelengths, e.g., in the near infrared spectral range beginning at the longer visible red wavelengths (e.g., the 940 nm band) which can partially transmit through the reflector films and the liquid crystal cell polarizers at proper incident angles; the probe light sources 436a may be set at optical wavelengths different from the wavelengths of the backlighting illumination light from the light source module 434 so that the light guide function of the waveguide 433c is not effective to the light from the illumination light sources 436a so that the probe light from the 436a can be more efficiently to pass through to reach the top transparent layer 431 above of the LCD panel for illuminating a finger; various optical systems can be designed for the optical sensor module under the LCD display; for example, the probe light may be collimated if the receiving optics for directing the returned probe light to the optical detector array 621a is lensless; and some specific examples of optical sensor module designs are disclosed in later sections of this patent document, and See also at least paragraph[0066] of He I (i.e., He I teaches collimated light)); but does not expressly teach half-value angle is between -15° and 15°.
However, Chang teaches half-value angle is between -15° and 15° (FIG. 2A, paragraph[0023] of Chang teaches as shown in FIG. 2A, the light-transmitting pillar 310 has a width D and a height H; in some embodiments, a ratio of the height H to the width D may be larger than or equal to 5; that is, the aspect ratio of the light-transmitting pillar 310 may be larger than or equal to 5; in the embodiment, when the aspect ratio of the light-transmitting pillar 310 is larger than or equal to 5, the lights L passing through the light-transmitting pillar 310 all have divergent angles of smaller than 15 degrees; and when the divergent angles of lights are closer to 0 degree, the lights can be considered approximately as parallel lights or collimated lights, such that a better FWHM (Full width at half maximum) resolution can be obtained (i.e., Chang teaches passing light through a light-transmitting pillar, wherein the light all have divergent angles smaller than 15°)).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over He I, in view of Chang, and He et al., U.S. Patent Application Publication 2020/0409191 A1 (hereinafter He II).
Regarding claim 6, He I and Chang teach the electronic device according to claim 1, further comprising; but do not expressly teach an optical structure layer, wherein the light control panel is disposed on the optical structure layer.
However, He II teaches an optical structure layer, wherein the light control panel is disposed on the optical structure layer (1725 FIGS. 1-6, and 17A-17B, paragraph[0124] of He II teaches one or more other layers of the display module 1710 form a liquid crystal module (LCM) 1720; below the LCM 1720, the display module 1710 includes an enhancement layer 1725; as described herein, the enhancement layer 1725 can include one or more layers of brightness-enhancement film, such as enhancement films including trapezoidal prism structures; the display module 1710 can further include some or all of a light diffuser 1730, a light guide plate 1735, a reflector film 1740, and a frame 1745; and some embodiments include additional components, such as one or more display light sources 1750, and one or more external light sources 1760 (e.g., for fingerprint and/or other optical sensing)).
Furthermore, He I, Chang, and He II are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming the sensing device with a suitable structure that guides light.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of He I based on Chang and He II to have an optical structure layer, wherein the light control panel is disposed on the optical structure layer.  One reason, as mentioned above, for the modification as taught by Chang is to provide an optical package used for fingerprint recognition with better resolution (paragraphs[0022]-[0023], and [0043] of Chang).  Another reason for the modification as taught by He II is to provide backlight enhancement, while reducing blurring of reflected probe light used for optical sensing (ABSTRACT of He II).
Regarding claim 7, He I, Chang I, and He II teach the electronic device according to claim 6, further comprising a light guide plate, wherein the optical structure layer is disposed Page 27 of 30on the light guide plate (1735 FIGS. 1-6, and 17A-17B, paragraph[0124] of He II teaches one or more other layers of the display module 1710 form a liquid crystal module (LCM) 1720; below the LCM 1720, the display module 1710 includes an enhancement layer 1725; as described herein, the enhancement layer 1725 can include one or more layers of brightness-enhancement film, such as enhancement films including trapezoidal prism structures; the display module 1710 can further include some or all of a light diffuser 1730, a light guide plate 1735, a reflector film 1740, and a frame 1745; and some embodiments include additional components, such as one or more display light sources 1750, and one or more external light sources 1760 (e.g., for fingerprint and/or other optical sensing)).  
Regarding claim 8, He I, Chang I, and He II teach the electronic device according to claim 7, further comprising a diffusing layer disposed between the optical structure layer and the light guide plate (1730 FIGS. 1-6, and 17A-17B, paragraph[0124] of He II teaches one or more other layers of the display module 1710 form a liquid crystal module (LCM) 1720; below the LCM 1720, the display module 1710 includes an enhancement layer 1725; as described herein, the enhancement layer 1725 can include one or more layers of brightness-enhancement film, such as enhancement films including trapezoidal prism structures; the display module 1710 can further include some or all of a light diffuser 1730, a light guide plate 1735, a reflector film 1740, and a frame 1745; and some embodiments include additional components, such as one or more display light sources 1750, and one or more external light sources 1760 (e.g., for fingerprint and/or other optical sensing)).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over He I, in view of He II, and Chang.
Regarding claim 13, He I teaches an electronic device, comprising: a cover layer; a backlight; a light control panel disposed between the cover layer and the backlight;; and an optical fingerprint sensor disposed between the cover layer and the backlight, and (431, 433, 621, 436a FIGS. 1-6, paragraph[0066] of He I teaches FIG. 2A also illustrates an example of an optical sensor module formed under the multi-layer LCD module 433 in the near the peripheral display zone 20 in order to provide optical sensing on or over the top transparent layer 431; specifically in this example, such an optical sensor module includes an optical detector array 621a of optical detectors or optical sensors (e.g., photodiodes or other optical sensing elements) to receive and detect optical probe light returned from the top transparent layer 431 for optical detection such as optical fingerprint sensing or other optical sensing; one or more optical probe light sources 436a are provided under the multi-layer LCD module 433 to direct probe light through the multi-layer LCD module 433 to reach the top transparent layer 431 to illuminate the sensing zone in the peripheral display zone 20 for optical sensing and the returned probe light is directed to pass through the multi-layer LCD module 433 to reach the optical detector array 621a; therefore, the LCD layers 433f can be structured to include a region in the peripheral display zone 20 as a window to exhibit a desired level of optical transmission to allow for transmission of the probe light as shown by a modified window 951c in the LCD layers 433f; similarly, the light diffuser layer 433b can be structured to include a region in the peripheral display zone 20 as an optical window to exhibit a desired level of optical transmission to allow for transmission of the probe light as shown by a modified window 951d in the light diffuser layer 433b; and one of the technical challenges for such under LCD optical sensing is undesired background or environment light at the optical detector array 621a and proper optical filtering designs can be used in the light path to reduce or reject such undesired background or environment light by implementing optical filtering films or coatings on a suitable surface of the optical receiving path to the optical detector array 621a., and See also at least paragraph[0063] of He I (i.e., He I teaches a device having a cover layer, LCD module, an optical detector array, and probe light sources under the cover layer)); wherein the backlight provides a light for fingerprint sensing, (FIGS. 1-6, paragraph[0069] of He I teaches probe light sources 436a may be designed to emit probe light at one or more suitable wavelengths, e.g., in the near infrared spectral range beginning at the longer visible red wavelengths (e.g., the 940 nm band) which can partially transmit through the reflector films and the liquid crystal cell polarizers at proper incident angles; the probe light sources 436a may be set at optical wavelengths different from the wavelengths of the backlighting illumination light from the light source module 434 so that the light guide function of the waveguide 433c is not effective to the light from the illumination light sources 436a so that the probe light from the 436a can be more efficiently to pass through to reach the top transparent layer 431 above of the LCD panel for illuminating a finger; various optical systems can be designed for the optical sensor module under the LCD display; for example, the probe light may be collimated if the receiving optics for directing the returned probe light to the optical detector array 621a is lensless; and some specific examples of optical sensor module designs are disclosed in later sections of this patent document, and See also at least paragraph[0066] of He I (i.e., He I teaches collimated light)); to become a collimated light and (FIGS. 1-6, paragraph[0069] of He I teaches probe light sources 436a may be designed to emit probe light at one or more suitable wavelengths, e.g., in the near infrared spectral range beginning at the longer visible red wavelengths (e.g., the 940 nm band) which can partially transmit through the reflector films and the liquid crystal cell polarizers at proper incident angles; the probe light sources 436a may be set at optical wavelengths different from the wavelengths of the backlighting illumination light from the light source module 434 so that the light guide function of the waveguide 433c is not effective to the light from the illumination light sources 436a so that the probe light from the 436a can be more efficiently to pass through to reach the top transparent layer 431 above of the LCD panel for illuminating a finger; various optical systems can be designed for the optical sensor module under the LCD display; for example, the probe light may be collimated if the receiving optics for directing the returned probe light to the optical detector array 621a is lensless; and some specific examples of optical sensor module designs are disclosed in later sections of this patent document, and See also at least paragraph[0066] of He I (i.e., He I teaches collimated light)); but does not expressly teach an optical adjustable structure between the cover layer and the backlight; corresponding to the optical adjustable structure; the light is passing through the optical adjustable structure; a half-value angle of the collimated light is between -15° and 15°.  
However, He II teaches an optical adjustable structure between the cover layer and the backlight (FIGS. 1-6, and 17B, paragraph[0125] of He II teaches implementations of the display light sources 1750 can include LCD display backlighting light sources (e.g., LED lights) that provide white backlighting for the display module 1710; implementations of the light guide plate 1735 include a waveguide optically coupled with the display light sources 1750 to receive and guide the backlighting light; implementations of the LCM 1720 include some or all of a layer of liquid crystal (LC) cells, LCD electrodes, a transparent conductive ITO layer, an optical polarizer layer, a color filter layer, a touch sensing layer, etc; implementations of the light diffuser 1730 include a backlighting diffuser placed underneath the LCM 1720 and above the light guide plate 1735 to spatially spread the backlighting light for illuminating the LCD display pixels in the LCM 1720; and implementations of the reflector film 1740 are placed underneath the light guide plate 1735 to recycle backlighting light towards the LCM 1720 for improved light use efficiency and display brightness, and See also at least paragraph[0124] of He II (i.e., He II teaches liquid crystal cells included in a liquid crystal module)); corresponding to the optical adjustable structure (FIGS. 1-6, and 17B, paragraph[0139] of He II teaches while FIGS. 19A-21C show various embodiments of the enhancement layer 1725 of FIG. 17, the enhancement layer 1725 can be implemented in those and other embodiments with various modifications; in some implementations, the enhancement layer 1725 includes only a single enhancement film layer; in other implementations, the enhancement layer 1725 includes more than two enhancement film layers; for example, the enhancement layer 1725 includes N film layers rotated 360/N degrees with respect to its adjacent layer(s); in other implementations, different regions of the enhancement layer 1725 are configured differently; in one such implementation, a region of the enhancement layer 1725 is a primary sensor region (e.g., corresponding to sensing region 615) having trapezoidal-ridge-trapezoidal-valley prism structures, and the rest of the enhancement layer 1725 has sharp prism structures, trapezoidal-ridge prism structures, or trapezoidal-valley prism structures; and in another such implementation, a first region of the enhancement layer 1725 is a primary sensor region (e.g., corresponding to sensing region 615) having trapezoidal-ridge-trapezoidal-valley prism structures, a second region of the enhancement layer 1725 is a peripheral sensor region (e.g., corresponding to a region adjacent to and surrounding the sensing region 615) having trapezoidal-ridge or trapezoidal-valley prism structures, and the rest of the enhancement layer 1725 has sharp prism structures, and See also at least paragraphs[0069]-[0070], and [0077]-[0079] of He II (i.e., He II teaches an enhancement layer, disposed on and below a liquid crystal module, having a primary sensor region corresponding to a sensing region that is for a user to place a finger therein for identification, optical sensing and capturing of an image of the finger by a fingerprint sensor module); the light is passing through the optical adjustable structure (FIGS. 1-6, and 17B, paragraph[0124] of He II teaches one or more other layers of the display module 1710 form a liquid crystal module (LCM) 1720; below the LCM 1720, the display module 1710 includes an enhancement layer 1725; as described herein, the enhancement layer 1725 can include one or more layers of brightness-enhancement film, such as enhancement films including trapezoidal prism structures; the display module 1710 can further include some or all of a light diffuser 1730, a light guide plate 1735, a reflector film 1740, and a frame 1745; and some embodiments include additional components, such as one or more display light sources 1750, and one or more external light sources 1760 (e.g., for fingerprint and/or other optical sensing), and See also at least paragraphs[0125]-[0127] and Claim 1 of He II (i.e., He II teaches LCD display backlighting sources that provides backlight for a display module, wherein a light guide plate spatially spreads the backlighting through an enhancement layer for illuminating pixels in liquid crystal module of the display module)); but the combination of He I and He II still do not expressly teach a half-value angle of the collimated light is between -15° and 15°.
However, Chang teaches a half-value angle of the collimated light is between -15° and 15° (FIG. 2A, paragraph[0023] of Chang teaches as shown in FIG. 2A, the light-transmitting pillar 310 has a width D and a height H; in some embodiments, a ratio of the height H to the width D may be larger than or equal to 5; that is, the aspect ratio of the light-transmitting pillar 310 may be larger than or equal to 5; in the embodiment, when the aspect ratio of the light-transmitting pillar 310 is larger than or equal to 5, the lights L passing through the light-transmitting pillar 310 all have divergent angles of smaller than 15 degrees; and when the divergent angles of lights are closer to 0 degree, the lights can be considered approximately as parallel lights or collimated lights, such that a better FWHM (Full width at half maximum) resolution can be obtained (i.e., Chang teaches passing light through a light-transmitting pillar, wherein the light all have divergent angles smaller than 15°)).
Furthermore, He I, He II, and Chang are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming the sensing device with a suitable structure that guides light.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of He I based on He II and Chang to have an optical structure layer, wherein the light control panel is disposed on the optical structure layer.  One reason for the modification as taught by He II is to provide backlight enhancement, while reducing blurring of reflected probe light used for optical sensing (ABSTRACT of He II).  Another reason for the modification as taught by Chang is to provide an optical package used for fingerprint recognition with better resolution (paragraphs[0022]-[0023], and [0043] of Chang).
Regarding claim 14, He I, He II, and Chang teach the electronic device according to claim 13, wherein the optical adjustable structure is disposed in the light control panel (FIGS. 1-6, and 17B, paragraph[0125] of He II teaches implementations of the display light sources 1750 can include LCD display backlighting light sources (e.g., LED lights) that provide white backlighting for the display module 1710; implementations of the light guide plate 1735 include a waveguide optically coupled with the display light sources 1750 to receive and guide the backlighting light; implementations of the LCM 1720 include some or all of a layer of liquid crystal (LC) cells, LCD electrodes, a transparent conductive ITO layer, an optical polarizer layer, a color filter layer, a touch sensing layer, etc; implementations of the light diffuser 1730 include a backlighting diffuser placed underneath the LCM 1720 and above the light guide plate 1735 to spatially spread the backlighting light for illuminating the LCD display pixels in the LCM 1720; and implementations of the reflector film 1740 are placed underneath the light guide plate 1735 to recycle backlighting light towards the LCM 1720 for improved light use efficiency and display brightness, and See also at least paragraph[0124] of He II (i.e., He II teaches liquid crystal cells included in a liquid crystal module)).  
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over He I, in view of Chang, and Fourre et al., U.S. Patent Application Publication 2020/0057000 A1 (hereinafter Fourre).
Regarding claim 17, He I and Chang teach the electronic device of claim 16, further comprising: a second light source disposed adjacent to the first light source (434 FIGS. 1-6, paragraph[0063] of He I teaches FIG. 2A shows an example of a device having a LCD display module to provide the main and peripheral display zones 10 and 20 in the same LCD panel; this example includes a touch sensing display system placed under a top transparent layer 431 such as a cover glass which serves as a user interface surface for various user interfacing operations, including, e.g., touch sensing operations by the user, displaying images to the user, and an optical sensing interface to receive a finger for optical fingerprint sensing and other optical sensing operations where probe light is directed from inside the device to the top cover glass 431 to illuminate the finger; this particular display system example includes a multi-layer LCD module 433 that includes LCD display backlighting light module 434 (e.g., LED lights in edge-lit or back lit backlighting configurations) that provide the white backlighting light for the LCD module 433, and a light waveguide layer 433c coupled to the LCD display backlighting light sources 434 to receive and guide the backlighting light to LCD structure layers 433a (e.g., in edge-lit backlighting configurations); the LCD structure layers 433a can include, e.g., a layer of liquid crystal (LC) cells, LCD electrodes, a transparent conductive ITO layer, front and back optical polarizer layers on two opposite sides of the LCD cells, a color filter layer with color filters for producing colors, and a touch sensing layer for touch sensing operations; and as explained below, the LCD structure layers 433a in FIG. 2A are modified as the LCD structure layers 433f to accommodate for the peripheral display zone, and See also at least paragraphs[0064]-[0066] and [0069] of He I (i.e., He I teaches backlighting light sources 434 adjacent to probe light sources 436a)); but the combination of He I and Chang do not expressly teach wherein the second light source provides a second light of which half-value angle is greater than -15° and 15°.  
However, Fourre teaches wherein the second light source provides a second light of which half-value angle is greater than -15° and 15° (FIG. 2, paragraph[0048] of Fourre teaches in all cases, a light source 6 is arranged in such a way as to emit light rays in the propagation medium 2 in the direction of the surface 3 to illuminate the location intended to receive the object 5; in the illustrated examples, the light source 6 is in one side of the propagation medium 2, while the surface 3 is at the top and the imager 4 is at the bottom of the propagation medium 2; other configurations may be foreseen, such as using reflective deflection surfaces; the light source 6 may, for instance, be a light-emitting diode or a laser diode; preferably, the light source 6 emits light in the form of a non-collimated beam, with a light cone having a certain wealth of angles; if the intrinsic divergence of a laser diode is not sufficient, it is possible to increase that divergence with a lens in front of the light source 6; and preferably, the light source 6 has a light emission surface less than 1 mm in diameter; and in order to restrict the light emission surface of the light source 6 in the case of a light-emitting diode, for instance, a cover 7 may be present between the light source 6 and the propagation medium 2, said cover 7 having an opening 8 that allows light rays from the light source 6 directed to the surface 3 to pass into the propagation medium 2 (i.e., Fourre teaches light source 6 that emits a non-collimated beam)).
Furthermore, He I, Chang, and Fourre are considered to be analogous art because they are from the same field of endeavor with respect to a sensor device, and involve the same problem of forming the sensor device having a suitable light propagation medium.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of He I based on Chang and Fourre wherein the second light source provides a second light of which half-value angle is greater than -15° and 15°.  One reason, as mentioned above, for the modification as taught by Chang is to provide an optical package used for fingerprint recognition with better resolution (paragraphs[0022]-[0023], and [0043] of Chang).  Another reason for the modification as taught by Fourre is to have sensor for authenticating an object (paragraph[0045] of Fourre).
Regarding claim 20, He I, Chang, and Fourre teach the electronic device according to claim 17, wherein a direction of the first light which provided by the first light source is parallel to a normal direction of the cover layer (FIGS. 1-6, paragraph[0123] of He I teaches FIG. 5A shows an example of how illumination light from the illumination light source 436 propagates through the OLED display module 433, after transmitting through the top transparent layer 431, and generates different returned light signals including light signals that carry fingerprint pattern information to the under-screen optical sensor module; for simplicity, two illumination rays 80 and 82 at two different locations are directed to the top transparent layer 431 without experiencing total reflection at the interfaces of the top transparent layer 431; specifically, the illumination light rays 80 and 82 are perpendicular or nearly perpendicular to the top layer 431; a finger 60 is in contact with the sensing zone 615 on the top transparent layer 431; as illustrated, the illumination light beam 80 reaches to a finger ridge in contact with the top transparent layer 431 after transmitting through the top transparent layer 431 to generate the light beam 183 in the finger tissue and another light beam 181 back towards the LCD display module 433; and the illumination light beam 82 reaches to a finger valley located above the top transparent layer 431 after transmitting through the top transparent layer 431 to generate the reflected light beam 185 from the interface with the top transparent layer 431 back towards the LCD display module 433, a second light beam 189 that enters the finger tissue and a third light beam 187 reflected by the finger valley, and See also at least paragraphs[0196] and [0314] of He I (i.e., He I teaches illumination rays perpendicular to a top transparent layer (e.g., cover glass) for extracting a fingerprint pattern of a portion of a finger in contact with the top transparent layer)).

Potentially Allowable Subject Matter
Claims 11, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 11, and 18-19 the prior art references of record do not teach the combination of all element limitations as presently claimed.







Response to Arguments
Applicant's arguments filed January 11, 2022 have been fully considered but they are not persuasive.  The following is a brief summary of Applicant’s arguments:
In regard to currently amended claim 1, Applicants submitted that the prior art of record does not disclose the following limitations: “the first light source is for fingerprint sensing and capable of providing a light of which half-value angle is between -15° and 15°”.
In regard to currently amended claim 13, Applicants submitted that the prior art of record does not disclose or teach the following limitations: “to become a collimated light and a half-value angle of the collimated light is between -15° and 15°”.
In regard to currently amended claim 16, Applicants submitted that the prior art of record does not disclose or teach the following limitations: “the first light source provides a first light of which half-value angle is between -15° and 15°”.
Examiner respectfully disagrees.  In regard to the arguments ‘A’, ‘B’, and ‘C’ summarized above paragraph[0069] of He I teaches probe light sources 436a may be designed to emit probe light at one or more suitable wavelengths, e.g., in the near infrared spectral range beginning at the longer visible red wavelengths (e.g., the 940 nm band) which can partially transmit through the reflector films and the liquid crystal cell polarizers at proper incident angles; the probe light sources 436a may be set at optical wavelengths different from the wavelengths of the backlighting illumination light from the light source module 434 so that the light guide function of the waveguide 433c is not effective to the light from the illumination light sources 436a so that the probe light from the 436a can be more efficiently to pass through to reach the top transparent layer 431 above of the LCD panel for illuminating a finger; various optical systems can be designed for the optical sensor module under the LCD display; for example, the probe light may be collimated if the receiving optics for directing the returned probe light to the optical detector array 621a is lensless; and some specific examples of optical sensor module designs are disclosed in later sections of this patent document, and See also at least paragraph[0066] of He I.
Thus, He I teaches probe light capable of providing collimated light for illuminating a finger.
	In addition, paragraph[0023] of Chang teaches as shown in FIG. 2A, the light-transmitting pillar 310 has a width D and a height H; in some embodiments, a ratio of the height H to the width D may be larger than or equal to 5; that is, the aspect ratio of the light-transmitting pillar 310 may be larger than or equal to 5; in the embodiment, when the aspect ratio of the light-transmitting pillar 310 is larger than or equal to 5, the lights L passing through the light-transmitting pillar 310 all have divergent angles of smaller than 15 degrees; and when the divergent angles of lights are closer to 0 degree, the lights can be considered approximately as parallel lights or collimated lights, such that a better FWHM (Full width at half maximum) resolution can be obtained.
Thus, Chang teaches passing collimated light through a light-transmitting pillar, wherein the light all have divergent angles smaller than 15°.
Furthermore, as mentioned above He I, He II, and Chang are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming the sensing device with a suitable structure that guides light.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of He I based on He II and Chang to have an optical structure layer, wherein the light control panel is disposed on the optical structure layer.  One reason for the modification as taught by He II is to provide backlight enhancement, while reducing blurring of reflected probe light used for optical sensing (ABSTRACT of He II).  Another reason for the modification as taught by Chang is to provide an optical package used for fingerprint recognition with better resolution (paragraphs[0022]-[0023], and [0043] of Chang).
Also, in regard to independent claims 1, 13, and 16 Applicant submitted that similar arguments apply to respective dependent claims.  Therefore, the Examiner’s response in regard to arguments ‘A’, ‘B’, and ‘C’ summarized above, also applies to respective dependent claims.














Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128. The examiner can normally be reached Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621